EXHIBIT 23
                                               Redacted

       Redacted [X.Z.]   Redacted   Redacted
                                           Redacted



Redacted [X.Z.]




              Redacted

              Redacted
                             Redacted   Redacted
         Redacted [X.Z.]



                               Redacted




 Redacted [L.N.]

                                 Redacted [L.N.]

 Redacted [L.N.]


  Redacted [L.N.]


                        Redacted [L.N.]




Redacted [X.Z.]




                                        Redacted
       Redacted   Redacted
Redacted [X.Z.]
From:               Taylor Jr, Carl Edward
To:                 Carlson, Jeffery H. (KC) (FBI)
Subject:            Fwd: Feng Tao - 5/16/2019
Date:               Thursday, May 16, 2019 1:44:08 PM


Check this out. She did not include my message to her

Carl Taylor
Director
Global Operations & Security



Begin forwarded message:


       From: Redacted [X.Z.] <xRedactedzRedacted@hotmail.com>
       Date: May 16, 2019 at 1:00:12 PM CDT
       To: "Taylor Jr, Carl Edward"      Redacted
       Cc: "Grunewald, Kimberly"         Redacted
       Subject: Re: Feng Tao - 5/16/2019


       Dear Carl,

       What I could assure is that all the information I provided is authentic and true.
       For the company they are planning to establish, I do not have evidence at this
       moment. I believe it will come true in 2-3 years if no accident happens.

       Hope it helps.
